Citation Nr: 1729308	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disability.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June to November 2005.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was later transferred to the VA RO in Cleveland, Ohio.  The Veteran has since moved to California and has requested that his case be transferred to the Oakland, California VA RO.  

FINDING OF FACT

The record does not contain medical evidence indicating that, since the Veteran filed his service connection claim in July 2010, he has been diagnosed with a psychiatric disability.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's reported medical records, consisting of service treatment records (STRs), have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period.  The examination reports include sufficient evidence to accurately adjudicate the claim.  

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.



II.  Service Connection

The Veteran claims that he incurred psychiatric disability during service.       

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, lay statements from the Veteran, and a January 2011 VA compensation examination report.  This evidence indicates that, soon after enlistment, the Veteran was discharged from service due to difficulty coping with anxiety.  A service connection finding is unwarranted here, however, because the evidence does not satisfy the first Shedden element - i.e., the evidence does not indicate the existence of a present psychiatric disability.  

The only medical evidence addressing the Veteran's psychiatric state since his service connection claim in July 2010 is found in the January 2011 VA report.  In the report, the examiner stated: 

While the pt. says that he is anxious, he has not sought treatment nor does he endorse symptoms meeting the criteria for an anxiety or mood disorder.  His anxiety may very well be due to his excessive alcohol consumption.  His anxiety is not due to or caused by his experience in the military.  The record is very clear that his anxiety during the military was due to his training as an air traffic controller and therefore would have been resolved upon being released from the service.  The time frame of over five years since that event also validates that his current feeling of anxiousness is not related to his brief military experience.

The January 2011 VA examiner indicated a review of the claims file, and noted that an interview of the Veteran and a personal examination of the Veteran were both conducted.  In the report, the examiner also detailed the Veteran's medical history of complaints of anxiety.  As the report is based on the evidence of record, and is explained, the report and its findings are of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The Veteran's assertion that he has experienced anxiety since discharge from service is of probative value as well.  As a layperson, he is competent to report observable matters such as mental distress.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issues of diagnosis and etiology, the medical evidence is more credible.  The development of a psychiatric problem is an internal pathology beyond the Veteran's capacity to observe.  It is a complex question of etiology which requires the determination of a medical professional.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The lay evidence on this question is medically insignificant when compared with the findings by the neutral and informed January 2011 VA examiner.  Indeed, the lack of medical evidence of psychiatric disability since the claim to service connection in July 2010 (and since service discharge in November 2005) indicates that the in-service distress did not amount to a chronic psychiatric disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (a disability is an inability to pursue an occupation because of physical or mental impairment).  Accordingly, a service connection finding for psychiatric disability is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for acquired psychiatric disability is denied.   


____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


